Case 5:20-cv-02366-MWF-KK Document 12 Filed 12/10/20 Page 1 of 2 Page ID #:170



   1

   2

   3

   4
                                                                                  JS-6
   5

   6

   7

   8

   9

  10
                                UNITED STATES DISTRICT COURT
  11
                              CENTRAL DISTRICT OF CALIFORNIA
  12

  13
        SEAN CLARK, an individual, on behalf ) Case No. 5:20-cv-02366-MWF-KK
  14    of herself and on behalf of all persons )
        similarly situated,                     ) ORDER TO DISMISS CLASS
  15                                            ) CLAIMS AND INDIVIDUAL
                      Plaintiff,                ) CLAIMS WITHOUT
  16                                            ) PREJUDICE AND REMAND
        vs.                                     ) ACTION TO STATE COURT
  17                                            )
        QUEST DIAGNOSTICS                       )
  18    INCORPORATED., a Corporation; and ) Judge: Hon. Michael W. Fitzgerald
        DOES 1 through 50, inclusive,           ) Courtroom: 5A
  19                                            )
                      Defendants.               ) Date Filed: September 15, 2020
  20                                            )
                                                )
  21

  22             Pursuant to the Stipulation of the Parties under Federal Rule of Civil
  23    Procedure 41(a)(1)(ii), IT IS HEREBY ORDERED as follows:
  24                 1. Causes of action 1 through 8 in the operative complaint, and all
  25                     individual and class claims therein, be dismissed without prejudice.
  26                     The only cause of action to remain in this Action is Plaintiff’s Ninth
  27

  28                     ORDER TO DISMISS CLASS CLAIMS AND INDIVIDUAL CLAIMS AND
                                      REMAND ACTION TO STATE COURT
                                                                    Case No. 5:20-cv-02366-MWF-KK
       DB2/ 40011895.1
Case 5:20-cv-02366-MWF-KK Document 12 Filed 12/10/20 Page 2 of 2 Page ID #:171



   1
                         Cause of Action alleging Violation of the Private Attorneys General
   2
                         Act [Labor Code §§ 2698, et seq.]; and.
   3
                     2. This Action is remanded to state court for lack of jurisdiction pursuant
   4
                         to Canela v. Costco Wholesale Corp., 971 F.3d 845 (9th Cir. 2020);
   5
                         Urbino v. Orkin Servs. of Cal., 726 F.3d 1118 (9th Cir. 2013);
   6
                         Baumann v. Chase Inv. Servs. Corp., 747 F.3d 1117 (9th Cir. 2014);
   7
                         and Miss. ex rel. Hood v. AU Optronics Corp., 571 U.S. 161 (2014).
   8

   9

  10    Dated: December 10, 2020                   ____________________________________
                                                   MICHAEL W. FITZGERALD
  11                                               UNITED STATES DISTRICT JUDGE

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27
                                                      2
  28                     ORDER TO DISMISS CLASS CLAIMS AND INDIVIDUAL CLAIMS AND
                                      REMAND ACTION TO STATE COURT
       DB2/ 40011895.1                                              Case No. 5:20-cv-02366-MWF-KK
